Citation Nr: 0839317	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  06-21 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, secondary to service-connected left knee 
disabilities.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a left knee injury.

3.  Entitlement to an initial rating in excess of 10 percent 
for left knee arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the claims 
sought.

In July 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The above claims were remanded in February 2008 for further 
development and consideration.  They are again before the 
Board for appellate review.


FINDINGS OF FACT

1.  There is no competent evidence that a right knee 
disability is etiologically related to the service-connected 
left knee disabilities.

2.  Residuals of a left knee injury include reported weakness 
and giving-way, swelling, and stiffness with no appreciable 
recurrent subluxation or lateral instability.

3.  Arthritis of the left knee is manifested by pain and 
minimal limitation of flexion.




CONCLUSIONS OF LAW

1.  A right knee disability was not caused or aggravated by 
the veteran's service-connected left knee disabilities.  38 
U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a left knee injury have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5256 
(2008).

3.  The criteria for an initial rating in excess of 10 
percent for left knee arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
4.40, 4.45, 4.71a, Diagnostic Code 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A and the 
pertinent implementing regulation, codified at 38 C.F.R. § 
3.159, provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the veteran was provided the 
required notice by correspondence dated in August 2004.  VA 
did fail to fully comply with the provisions of 38 U.S.C.A. § 
5103 prior to the rating decision in question for the right 
knee claim on appeal.  Specifically, VA did not inform the 
veteran of how disability evaluations and effective dates are 
assigned until correspondence dated in March 2006.  The 
record, however, shows that any prejudice that failure caused 
was harmless, as the Board concludes below that the 
preponderance of the evidence is against the veteran's 
claims, and thus any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

Regarding proper notice for the veteran's claim for an 
increased rating for left knee arthritis, as service 
connection, an initial rating, and an effective date have 
been assigned, the notice requirements of 38 U.S.C.A. § 
5103(a), have been met.  Hartman v. Nicholson, 483 F. 3d 1311 
(Fed Cir. 2007).

The record also reflects that the veteran's service medical 
records and pertinent post-service treatment records have 
been obtained.  Neither the veteran nor his representative 
has identified any outstanding evidence that could be 
obtained to substantiate his claims.  The Board is also 
unaware of any such evidence.

There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of this adjudication.  Accordingly, the Board will 
address the merits of the veteran's claims.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, and VA medical records.  Although this 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claim 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

Right knee disability

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

A disability is also service connected if it is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Secondary service connection 
may also be established when there is aggravation of a 
veteran's non-service-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease.  38 C.F.R. § 3.310(b); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for a right knee 
disability is not warranted.  The veteran has been diagnosed 
with degenerative joint disease in both knees.  See August 
2008 VA examination.  The Board finds this qualifies as a 
current disability.  The Board also finds, however, that the 
veteran does not have a competent nexus opinion linking his 
right knee disability with his left knee disabilities.  In 
August 2008, the veteran was afforded a VA examination in 
response to his claim.  An MRI of each knee was ordered, and 
the examiner commented that he could not provide an opinion 
without reviewing the MRI results.  The record contains a 
handwritten note by the examiner after an examination of the 
MRI studies.  He opined, "MRI studies of both knees reveal 
term medial menisci bilaterally as well as d[egenerative] 
j[oint] d[isease].  These changes are symmetrical and 
apparently systemic with the degenerative changes in the 
r[igh]t knee not likely to have been caused by a 'bad' l[eft] 
knee."  He explained his reasoning by stating, "[t]he 
equivalent bilateral knee pathology reflects the effects of 
exogenous obesity, life-style, aging and hereditary pre-
disposition.  In the left knee Vietnam trauma probably 
initiated the deterioration."

The record does not contain any other competent nexus opinion 
relating to the veteran's right knee disability, and more 
significantly, does not contain a competent nexus opinion 
specifically tying the veteran's right knee disability to his 
service-connected left knee disabilities.  Without such an 
opinion, the veteran's claim is denied.

Left knee disabilities

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Rating 
factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent 
rating is warranted for slight recurrent subluxation or 
lateral instability.  A 20 percent rating is warranted for 
moderate recurrent subluxation or lateral instability.  

Under Diagnostic Code 5260, a 10 percent rating is warranted 
for limitation of flexion of the leg to 45 degrees, and a 20 
percent rating is warranted for limitation of flexion to 30 
degrees.  Under Diagnostic Code 5261, a 10 percent rating is 
warranted for limitation of extension of the leg to 10 
degrees, and a 20 percent rating is warranted for limitation 
of extension to 15 degrees.

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II.

The Board finds that the veteran's left knee disabilities do 
not warrant a higher rating.  The record shows that in March 
2003, the veteran presented to the outpatient clinic with 
pain in his left knee.  The veteran was prescribed a cane for 
supported ambulation.  He reported that knee pain had caused 
significant decrease in mobility and some difficulty with 
sleep.  A physical examination showed no swelling of the 
bilateral knees and full range of motion, but with pain.

In December 2004, the veteran was afforded a VA examination 
in response to his claim for an increased rating of residuals 
of a left knee injury.  A range of motion test revealed 
extension of negative 10 degrees.  Flexion was to 120 
degrees.  A physical examination showed some mild degree of 
instability on the medial lateral ligamentus of the left 
knee.  There was no lateral collateral instability, and there 
were no anterior cruciate ligament or posterior cruciate 
ligament instabilities.  The patella femoral joint was smooth 
and without crepitus.  Active motion exercise did not change 
the range of motion; however, the veteran did have some 
subjective complaints of pain during exercises.  The 
physician diagnosed degenerative arthritis of the left knee, 
and opined that it is more likely than not that the patient 
suffered an increase in his pain and disability as evidence 
by the range of motion changes.  In response to these 
findings, the RO granted entitlement to service connection 
for left knee arthritis and assigned a separate rating of 10 
percent.

In August 2008, the veteran reported for another VA 
examination for both left knee disabilities.  The veteran 
reported localized pain under the kneecap bilaterally and 
weakness with the knees occasionally giving-way, the left 
more than the right.  The veteran also complained of 
bilateral swelling and stiffness.  He did not use a brace, 
crutches, or walker.  A cane was used for ambulation.  A 
range of motion examination revealed that in the sitting 
position, the veteran's legs could not be brought parallel 
actively to the floor with each side lacking 20 degrees to 
full extension, however, a full examination bilaterally 
revealed normal range of motion-from zero to 140 degrees.  
Evaluation of the knees showed no effusion on either side.  
The ligaments bilaterally were reported as "stable."  The 
veteran was diagnosed with bilateral degenerative joint 
disease.

Regarding the veteran's claim for a rating in excess of 10 
percent for residuals of a left knee injury, the Board finds 
an increased rating is not warranted because the veteran's 
left knee is more adequately defined by slight recurrent 
subluxation or lateral instability, and not marked by 
moderate recurrent subluxation or lateral instability.  See 
December 2004 VA examination (finding mild degree of 
instability on the medial lateral ligamentus of the left knee 
and no collateral instability and no anterior cruciate 
ligament or posterior cruciate ligament instabilities).  
Although the veteran reported his knees giving-way at his 
August 2008 VA examination, the examining physician found the 
"ligaments bilaterally are stable."  See 2008 August VA 
examination.  The Board has given consideration to the 
veteran's own statements, however, medical evidence is 
required to establish a medical diagnosis; lay assertions of 
medical status do not constitute competent medical evidence 
for this purpose.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  While the veteran reported increased 
instability, physical examinations show that his instability 
still falls within the "slight" range.  Therefore, a rating 
in excess of 10 percent for residuals of a left knee injury 
is not warranted.

The Board also finds that the preponderance of the evidence 
is also against the veteran's claim of an inital rating in 
excess of 10 percent for left knee arthritis.  In March 2003 
and August 2008, the veteran had normal flexion.  At the 
December 2004 VA examination, the veteran had decreased 
flexion, limited to 120 degrees.  This finding still falls 
within the normal range, as defined by the Diagnostic Code.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (compensable 
rating beginning at limitation of flexion at 45 degrees).  
Regarding extension, the veteran's range of motion findings 
were slightly mixed.  In March 2003 and April 2004 
examinations, the veteran showed normal and better than 
normal extension, respectively.  In December 2008, the 
physician noted that while in the sitting position, the 
veteran could not bring his legs parallel actively to the 
floor with each side lacking 20 degrees to full extension.  
Upon conducting a full range of motion examination 
bilaterally, the physician reported a normal range of 
motion-from zero to 140 degrees.  Although the veteran 
reported pain on movement, the pain did not restrict the 
veteran's range of motion, and other DeLuca factors, such as 
weakened movement, excess fatigability, or swelling, were not 
present at any examinations.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, 8 Vet. App. 202.

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b);   38 C.F.R. § 3.102.  An appellant need 
only demonstrate that there is an approximate balance of 
positive and negative evidence in order to prevail.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, 
reasonable doubt is afforded to the veteran only when there 
is a near balance of positive and negative evidence.  The 
Board finds that there is not a balance of positive and 
negative evidence here.  The August 2008 VA examination 
reported contradicting findings of range of motion.  If the 
Board disregards these findings due to this contradiction, 
the record still contains normal and better than normal 
findings for left knee extension.  There are no other 
findings of limited extension contained in the record.  Thus, 
the Board finds that the preponderance of evidence is against 
an initial rating in excess of 10 percent for left knee 
arthritis.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2008) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. §§ 3.321(b).  The 
record does not show these factors are present; therefore, 
extraschedular consideration is not applicable.


ORDER

Entitlement to service connection for a right knee disorder, 
secondary to service-connected left knee disabilities, is 
denied.

Entitlement to a rating in excess of 10 percent for residuals 
of a left knee injury is denied.

Entitlement to an initial rating in excess of 10 percent for 
left knee arthritis is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


